Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 remain pending in the application under prosecution and have been reexamined.
Response to Arguments
Applicant's arguments filed 12/04/2020 have been fully considered but they are not persuasive.
Applicant argues that the Office Action fails to establish a proper obviousness-type double patenting (OTDP) rejection, as the pending claims are neither anticipated by nor rendered obvious in view of the limitations of the patented claims.
Such is not the case as the Office Action shows clear mapping of the claim limitations at issue and addresses the specific statutory anticipation or obviousness frameworks to the claims at issue because: 
a) the claim limitations at issue are mapped in view of the patented claims as shown in the table of section 4 below; and 
b) the limitation, which appears to be worded differently, is expressly described, or at least inherent in the limitation: “determine, by the processor, whether a first amount of time associated with performing a locate operation to advance a magnetic tape from a second position to a first position is less than a second amount of time associated with performing a number of read operations to advance the magnetic tape 
c) Claim 13 of the instant application recites (please see below) “A system, comprising: a processor; and logic integrated with the processor, executable by the processor, or integrated with and executable by the processor, the logic being configured to:”. The system corresponds to claim 21 of the patent “A computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions readable and/or executable by a processor to cause the processor to perform a method comprising:”.

Claim 1 (US 10,423,336)
Claim 13 (instant Application)
     A computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions readable and/or executable by a processor to cause the processor to perform a method comprising:
     receiving, by the processor, a read request for data stored on a magnetic tape; 

    instructing, by the processor, the tape drive to perform the locate operation in response to determining that the first amount of time is less than the second amount of time;
     instructing, by the processor, the tape drive to perform the number of read operations in response to determining that the first amount of time is not less than the second amount of time; and
     instructing, by the processor, the tape drive to discard the data read from the magnetic tape while performing the number of read operations.








     instruct, by the processor, a tape drive to perform the locate operation in response to determining that the first amount of time is less than the second amount of time;
    instruct, by the processor, the tape drive to perform the number of read operations in response to determining that the first amount of time is not less than the second amount of time; and 
instruct, by the processor, the tape drive to discard data read from the magnetic tape while performing the number of read operations.


Clearly the conflicting claims are not identically worded, but they are not patentably distinct because the claims are anticipated or, at the least, would have been obvious over the patented claims. The burden of presenting a prima facie case of unpatentability, according to MPEP § 2103, has been met. Therefore, the Office respectfully maintains that a prima facie case of nonstatutory obviousness-type double patenting has been established with regard to pending claims 1-18 and the nonstatutory obviousness-type double patenting rejection is repeated below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent 10,423,336. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-23 of US Patent 10,423,336 anticipate claims 1-18 of the current application.
The following is intended to be exemplary only.
Claim 18 (US 10,423,336)
Claim 1 (instant Application)
A computer-implemented method, comprising: receiving a read request for data stored on a magnetic tape; 
determining whether a first amount of time associated with performing a locate operation to advance the magnetic tape from a second position to a first position is less than a second amount of time associated with performing a number of read operations to advance the magnetic tape from the second position to the first position, wherein the second position corresponds to a current location of a magnetic tape head relative to the magnetic tape, wherein the first position corresponds to a beginning of the requested data;
instructing the tape drive to perform the locate operation in response to determining that the first amount of time is less than the second amount of time;
instructing the tape drive to perform the number of read operations in response to determining 
instructing the tape drive to discard the data read from the magnetic tape while performing the number of read operations.



determining whether a first amount of time associated with performing a locate operation to advance a magnetic tape from a second position to a first position is less than a second amount of time associated with performing a number of read operations to advance the magnetic tape from the second position to the first position, wherein the second position corresponds to a current location of a magnetic tape head relative to the magnetic tape, wherein the first position corresponds to a beginning of requested data; 

instructing a tape drive to perform the locate operation in response to determining that the first amount of time is less than the second amount of time;
instructing the tape drive to perform the number of read operations in response to determining 
instructing the tape drive to discard data read from the magnetic tape while performing the number of read operations.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178.  The examiner can normally be reached on Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHE BATAILLE/Primary Examiner, Art Unit 2136